Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 and 16 in the reply filed on 12/04/2020 is acknowledged.  The traversal is on the ground(s) that the Examiner did not provide any evidence or support to show that Groups I, II and III are distinct. This is not found persuasive because If a response to a restriction requirement includes an election with traverse on the grounds that the groups are not patentably distinct, applicant must present evidence or identify such evidence of record showing the groups to be obvious variations of one another.  The Examiner respectfully submits that the office already established different groups of invention being distinct and having serious search burden as stated in previous office action. The applicant did not specifically and distinctly point out why such inventions are not patentable distinct.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20060003166.
Regarding  claim 1, US20060003166 discloses an aqueous coating compositions for producing primer and/or filler layers in a multi-layer coating, in particular in vehicle coating, comprising the following components: A) at least one water-dilutable epoxy resin, B) at least one polyamine curing agent, C) optionally, at least one water-dilutable polyurethane resin, D) water and E) optionally, pigments, fillers, conventional paint additives and/or organic solvents, wherein the polyamine curing agent B) comprises: B1) 5-95% by weight of at least one amino functional compound with at least two secondary and/or primary amino groups and B2) 95-5% by weight of at least one water-dilutable (meth)acrylic copolymer, wherein the percentages by weight of components B1) and B2) are based on the solids and add up to 100% by weight(abstract). Fillers may also in particular be provided in the coating compositions. These are the conventional fillers which can be used in the paint industry. Examples of fillers are silicon dioxide ([0075]). The coating compositions can also contain conventional paint additives. Examples of conventional paint additives are flow-control agents, rheology-influencing agents, such as, highly dispersed silica or polymeric urea compounds, thickeners, such as, partially crosslinked polyacrylate thickeners, or associative thickeners based on polyurethane, defoaming agents, wetting agents, anti-cratering agents, corrosion inhibitors, substrate wetting agents, adhesion promoters and curing accelerators. The additives are used in conventional quantities known to person skilled 
Optionally, water, pigments, fillers, conventional paint additives and/or organic solvents and optionally, at least one water-dilutable polyurethane resin can be mixed with epoxy resin A) and/or polyamine curing agent B)([0084]). Part A) and Part B) are separated. Water, fillers (silica), conventional paint additives can be mixed with polyamine curing agent (2, 2, 4- and/or 2, 4, 4-trimethylhexamethylenediamine) B) to  obtain a sub-composition ([0084]).
Regarding claim 16,  optionally, water, pigments, fillers, conventional paint additives and/or organic solvents and optionally, at least one water-dilutable polyurethane resin can be mixed with epoxy resin A) and/or polyamine curing agent B)([0084]). Part A) and Part B) are separated. Water, fillers (silica), conventional paint additives can be mixed with polyamine curing agent (2, 2, 4- and/or 2,4,4-trimethylhexamethylenediamine) B) to  obtain  a  sub-composition ([0084]). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 2, 5, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20060003166.

Optionally, water, pigments, fillers, conventional paint additives and/or organic solvents and optionally, at least one water-dilutable polyurethane resin can be mixed with epoxy resin A) and/or polyamine curing agent B)([0084]). Part A) and Part B) are separated. Water, fillers (silica), conventional paint additives can be mixed with polyamine curing agent (2, 2, 4- and/or 2,4,4-trimethylhexamethylenediamine) B) to  obtain a subcomposition ([0084]). The composition comprises B) 5-80% by weight, the at least one polyamine curing agent ([0019]). Thus the weight percentage  2, 2, 4- and/or 2,4,4-trimethylhexamethylenediamine  overlaps in the subcomposition  or the composition overlaps with the claimed  range. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). In some examples, US20060003166 discloses that polyamine is mixed with same amount of water ([0112-0114]).
 Regarding  to the pH: although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the compositionand//or the subcompositionin the prior art, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, 
Regarding claim 12, US20060003166 disclose the composition or  subcomposition set  forth  above  comprising 2, 2, 4- and/or 2, 4, 4-trimethylhexamethylenediamine. But  it  is  silent  about the  mole  ratio of  the  two  componds.  However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Claims 2 - 4, 6 - 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2006003166 as applied to claim 1 above, and further in view of US20100276626.

Optionally, water, pigments, fillers, conventional paint additives and/or organic solvents and optionally, at least one water-dilutable polyurethane resin can be mixed with epoxy resin A) and/or polyamine curing agent B)([0084]). Part A) and Part B) are separated. Water, fillers (silica), conventional paint additives can be mixed with polyamine curing agent (2, 2, 4- and/or 2,4,4-trimethylhexamethylenediamine) B) to  obtain  a  subcomposition ([0084]). In some examples, US20060003166 discloses that polyamine is mixed with same amount of water ([0112-0114]).
But  it  is  silent  about  the  silica  amount  and  the  silica  characteristics  as  applicant  set  forth  in  claims.

Thus,  it  would  have  been  obvious  to  one  of  ordinary  skill  in the  art  before  the  effective  filing  date   of  the  instant  application  to  use  the suitable  silica  with  suitable  amount  for the  composition and/or subcomposition disclosed by US20100276626  in  US20060003166 composition,  motivated  by  the  fact  that US20060003166 discloses the coating compositions can contain conventional paint additives such as  rheology-influencing agents, such as, highly dispersed silica or 
Regarding claim 7, US20100276626 discloses that Aerosil amount is about 0.3% to about 5.0% by weight. The  filler amount  such  as  silica is in the  range  of  0.3-5 wt%. The composition comprises trimethylhexamethylenediamine 5-80% by weight. It  appears  that the  mole  ratio  of  the  silica  to trimethylhexamethylenediamine meets  the  claimed  range. It is known in the art that mole = mass/(molecular weight).
Regarding  claim 8, US20060003166 discloses an aqueous coating compositions for producing primer and/or filler layers in a multi-layer coating, in particular in vehicle coating, comprising the following components: A) at least one water-dilutable epoxy resin, B) at least one polyamine curing agent, C) optionally, at least one water-dilutable polyurethane resin, D) water and E) optionally, pigments, fillers, conventional paint additives and/or organic solvents, wherein the polyamine curing agent B) comprises: B1) 5-95% by weight of at least one amino functional compound with at least two secondary and/or primary amino groups and B2) 95-5% by weight of at least one water-dilutable (meth)acrylic copolymer, wherein the percentages by weight of components 
The coating compositions can also contain conventional paint additives. Examples of conventional paint additives are flow-control agents, rheology-influencing agents, such as, highly dispersed silica or polymeric urea compounds, thickeners, such as, partially crosslinked polyacrylate thickeners, or associative thickeners based on polyurethane, defoaming agents, wetting agents, anti-cratering agents, corrosion inhibitors, substrate wetting agents, adhesion promoters and curing accelerators. The additives are used in conventional quantities known to person skilled in the art ([0078]) such  as in fractions of about 0.3% to about 5.0% by weight taught  by US20100276626 The amino group-containing compounds B1) are Examples of 2, 2, 4- and/or 2, 4, 4-trimethylhexamethylenediamine ([0033-0034]). In some examples, US20060003166 discloses that polyamine is mixed with same amount of water ([0112-0114]).
The polyurethane resin C), diluted with water and optionally organic solvents, can, for example, be used in the form of an adjustment dilution to adjust the required application viscosity of the finished coating composition ([0071]).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 
Thus, it  would  have  been  obvious  to  one  of  ordinary  skill  in  the  art  prior  to  the  effective  filing  date  of  the  instant  application  to  optimize  the  amount  of water in the sub-composition or  the  composition to adjust the required application viscosity of the finished coating composition. It is  known in  the art  that  mole = mass/(molecular weight).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731